Citation Nr: 9926734	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-39 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss disability.

2.  Entitlement to service connection for chronic bronchitis 
as a Persian Gulf War syndrome.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a right wrist 
disability.

6.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from March 1972 to 
March 1976 and January 1980 to January 1995.  This appeal 
comes before the Board of Veterans' Appeals (Board) from a 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board notes that a timely notice of disagreement and a 
statement of the case was issued on the matter of entitlement 
to an increased rating for sinusitis.  However, the 
appellant's substantive appeal, dated in August 1996, limited 
the issues being appealed to those listed on the title page.  
Because the appellant did not perfect an appeal on the issue 
of entitlement to an increased rating for sinusitis, this 
issue is not currently before the Board. 

The issue of left ear hearing loss is the only issue being 
decided in this decision.  All other issues are addressed in 
the remand portion of this decision.    


FINDING OF FACT

The appellant does not suffer from a left ear hearing loss 
disability.


CONCLUSION OF LAW

A claim for service connection for a left ear hearing loss 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records indicate that the 
appellant was seen on various occasions for left ear hearing 
problems.  Current medical records include report of a VA 
audiology examination, dated in September 1995, which 
indicates that the appellant's speech recognition score for 
the left ear was at 94 percent, and that the pure tone 
thresholds for the left ear were as follows:

	500 Hz	1000 Hz	2000 Hz 	3000 Hz	4000 Hz	AVG
	15 dB		15 dB		15 dB		10 dB	
	35 dB		19

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

Impaired hearing is considered a disability for service 
connection purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels 
or greater; or when three of the frequencies 500, 1000, 2000, 
3000, and 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  As reported above, 
the appellant underwent a hearing examination in 1995 which 
showed that his hearing loss, left ear, does not constitute a 
disability for VA purposes under the criteria set forth under 
38 C.F.R. § 3.385.  Thus, without a current disability, the 
Board must deny the claim as a not well-grounded claim.


ORDER

Entitlement to service connection for a left ear hearing loss 
disability is denied.


REMAND

The appellant's service medical records indicate that he was 
diagnosed with bronchitis on various occasions.  His VA 
examination, dated in August 1995, indicates a diagnosis of 
chronic bronchitis; the examination report noted that he had 
recently had a cough, that he smoked, and that examination 
showed the chest to be symmetrical in expansion and clear to 
auscultation.  It is not clear how the diagnosis of chronic 
bronchitis was arrived at and the Board finds it necessary 
that a VA 

examination by a specialist be accomplished to determine the 
current diagnosis and etiology of the claimed disorder.  

The appellant was treated for right wrist pain during both 
periods of enlistment.  He claims that he continues to have 
right wrist pain.  VA examination noted a history of fracture 
of the right wrist.  The Board finds that a VA examination by 
an orthopedic specialist is necessary to determine whether 
the appellant currently suffers from a chronic right wrist 
disability and if so, whether it was first manifested in 
service.

Service medical records indicate that the appellant was seen 
for right shoulder pain and that he reported trauma to his 
right shoulder in 1990.  Service medical record also indicate 
that he was seen for left ankle problems.  VA examination in 
August 1995 noted a diagnosis of a history of dislocation of 
right shoulder and history of fracture of the left ankle.  
The Board finds a VA examination by an orthopedic specialist 
is necessary to determine whether chronic disabilities of the 
left ankle and right shoulder exist, and if so, the etiology 
of such disabilities.  

Service medical records indicate that the appellant was seen 
for upper and low back problems.  Current VA examination 
indicates a diagnosis of history of recurrent myofascial pain 
syndrome.  The Board finds that VA examinations with 
orthopedic and rheumatology specialists are necessary to 
determine the nature and etiology of any back disorder(s). 

Accordingly, this case is REMANDED for the following:

1.  The appellant should be scheduled for 
a VA examination with a pulmonary 
specialist.  The examiner should conduct 
all necessary testing and determine 
whether the appellant currently suffers 
from chronic bronchitis.  If so, the 
examiner should indicate whether it is at 
least as likely as not that chronic 
bronchitis had its onset in service.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  The examiner is 
specifically asked to review the service 
medical records prior to rendering an 
opinion as to the etiology of any current 
disorder. 

2.  The appellant should be scheduled for 
a VA examination with an orthopedic 
specialist.  All necessary testing should 
be accomplished.  The examiner should 
state whether the appellant suffers from 
a chronic right wrist, right shoulder, 
and/or left ankle disability.  If so, the 
examiner should state the diagnosis of 
each disability.  The examiner should 
then state whether it is at least as 
likely as not that each such disability 
pertaining to the right wrist, right 
shoulder, and left ankle was initially 
manifested in service.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report.  The examiner is specifically 
asked to review the service medical 
records prior to rendering an opinion as 
to the etiology of any current disorder. 

3.  The RO should schedule the appellant 
with VA examinations with orthopedic and 
rheumatology specialists to determine the 
nature and etiology of any current back 
(lower and/or upper) disability.  The 
examiners should state the diagnoses of 
the appellant's back disability 
(disabilities) and indicate whether it is 
at least as likely as not that such 
disability was first manifested in 
service.  The rheumatologist is requested 
to comment on the prior diagnosis of 
chronic, recurrent myofascial pain 
syndrome.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  
The examiner is specifically asked to 
review the service medical records prior 
to rendering an opinion as to the 
etiology of any current disorder. 

4.  Once the above development has been 
completed, the RO should review the file 
and determine whether any further 
development is necessary.  If so, all 
such necessary development should be 
accomplished.  The RO should then 
readjudicate the claims on appeal.

If the benefits sought remain denied, following the usual 
appellate procedures, the claims file should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







